Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/785,572 filed on February 8, 2020.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, US 2013/0271461 A1 (Baker) in view of McCormac et al., US 2021/0166426 A1 (McCormac).
With respect to claim 1, Baker discloses a method comprising: (a) generating lidar point cloud data of a target [abstract, FIG. 1, par. 40 – ref. to reflectance data associated with one or more physical objects]; (b) selecting a 3-D model from a plurality of 3-D models of possible targets [par. 41 – ref. to one or more 3D models, FIGS. 24-25]; (c) mapping the selected 3-D model into a spatial coordinate system of the lidar point cloud data [par. 41]; (d) calculating a fit error between the lidar point cloud data and the selected 3-D model [par. 85, FIGS. 8-9]; (e) repetitively shifting the lidar point cloud data as a group in the spatial coordinate system [pars. 54, 76 – ref. to incremental changes in acquisition parameters] and re-calculating the fit error until a minimum fit error for the selected 3-D model is identified [par. 85, FIG. 9 may offer correction techniques as well as ease of automated identification and scale]; (f) repeating steps b-e for different 3-D models of the plurality of 3-D models [par. 73 – ref. an update to the model parameters is then calculated and then the process is repeated until the exit criteria are met]; (g) identifying the 3-D model having the least fit error [par. 71 – ref. to maximum likelihood estimate]; and (h) identifying the target based on the 3-D model having the least fit error [par. 80]. But while Baker discloses repetitively shifting the lidar point cloud data as a group in the spatial coordinate system and re-calculating the fit error until a minimum fit error for the selected 3-D model is identified as indicated in the above, Baker may be considered as not clearly and explicitly disclosing repetitively shifting the lidar point cloud data as a group in the spatial coordinate system and re-calculating the fit error until a minimum fit error for the selected 3-D model is identified. However, McCormac discloses repetitively shifting the lidar point cloud data as a group in the spatial coordinate system [par. 69. FIG. 3 – ref. to “The pose graph comprises nodes 310, 320 and edges 330 connecting those nodes. In the example of FIG. 3, each node has an associated transformation, representing a position and orientation of either a camera or an object, e.g. as detected by the system 200 and re-calculating the fit error until a minimum fit error for the selected 3-D model is identified [par. 69 – ref. to “A final pose for each object in the scene may provide a measurement error for a current state of the pose graph, and optimization of the pose graph may be used to minimize the measurement error to provide an optimal current pose graph configuration]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Baker with McCormac with the motivation to devise a method and apparatus to map an object instances using surface-distance metric values within a three-dimensional object volume, and has an object pose estimate indicating a transformation of the object instance to the model space [McCormac: abstract].
With respect to claim 4, Baker, in view of McCormac, disclose all the limitations of claim 1 and further discloses mapping the selected 3-D model comprises scaling the 3-D model in the spatial coordinate system of the lidar point cloud data based on a range of the target [par. 85].
With respect to claim 5, Baker, in view of McCormac, disclose all the limitations of claim 1 and further discloses mapping the selected 3-D model comprises orienting the 3-D model in the spatial coordinate system of the lidar point cloud data based on a velocity vector of the target [par. 79 – where orientation of the reflectance data acquisition device determines the 3-D model and a change in one represents a corresponding change in the other].
With respect to claim 6, Baker, in view of McCormac, disclose repetitively shifting the lidar point cloud data comprises integer shifts in the spatial coordinate system that are based on quantized spatial characteristics of the lidar point cloud data [par. 69. FIG. 3 – see comments under the rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Baker with McCormac for the same reasons of obviousness and motivation to as noted in the above rejection of claim 1.
With respect to claim 7, Baker, in view of McCormac, disclose calculating a fit error between the lidar point cloud data and the selected 3-D model comprises calculating a Root Mean Square goodness-of-fit [par. 69. FIG. 3 – see comments under the rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Baker with McCormac for the same reasons of obviousness with the same motivation to as noted in the above rejection of claim 1.
With respect to claim 8, the claim is drawn to a method that comprises a series of steps that are commensurate in scope with steps of claim 1 but in addition includes the limitation involving storing a plurality of 3-D models of possible targets which is disclose by Baker [pars. 111, 113]. Therefore, claim 8 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claims 11-14, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 4-7, respectively. Therefore, claims 11-14 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 4-7, respectively.
With respect to claim 15, the claim is drawn to a system that performs a series of steps that are commensurate in scope with steps of claim 1 but in addition includes a laser configured to generate laser light; a transmitter configured to illuminate a target with one or more pulses of the laser light; a receiver configured to detect the laser light reflected from the target and to generate lidar point cloud data of the target; a memory configured to store 3-D models of possible targets. But McCormac discloses a laser configured to generate laser light [par. 54]; Baker discloses a transmitter configured to illuminate a target with one or more pulses of the laser light [par. 98]; a receiver configured to detect the laser light reflected from the target and to generate lidar point cloud data of the target [FIG. 1, par. 90]; and a memory configured to store 3-D models of possible targets [pars. 111, 113]. Therefore, claim 8 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claims 18-21, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 4-7, respectively. Therefore, claims 18-21 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 4-7, respectively.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of McCormac, as applied to claim 1, and further in view of Lee, US 2020/0226824 A1 (Lee).
With respect to claim 2, Baker in view of McCormac, disclose all the limitations of claim 1. But Baker and McCormac, alone or in combination, do not explicitly disclose wherein generating lidar point cloud data comprises generating flash lidar point cloud data. However, Lee discloses wherein generating lidar point cloud data comprises generating flash lidar point cloud data [par. 14]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Baker and McCormac with Lee with the motivation to devise a method and apparatus to provide a 3D object scanning system having a depth sensor for creating a point cloud of the object [Lee: abstract, par. 14].
With respect to claim 9, the claim is drawn to a method comprising a series of steps that are commensurate in scope with steps of claim 2. Therefore, claim 9 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 2.
With respect to claim 16, the claim is drawn to a system that performs series of steps that are commensurate in scope with steps of claim 2. Therefore, claim 16 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 2.
	
Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of McCormac, as applied to claim 1, and further in view of Steinberg et al., US 2018/0113200 A1 (Steinberg).
With respect to claim 3, Baker in view of McCormac, disclose all the limitations of claim 1. But Baker and McCormac, alone or in combination, do not explicitly disclose wherein the target comprises an aircraft. Even though the term “object” in Baker and or McCormac include automobiles and aircrafts and as such the claim does not represent an inventive concept, nevertheless, for the sake of completeness, it is noted that Steinberg discloses wherein the target comprises an aircraft [par. 289]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Baker and McCormac with Steinberg with the motivation to devise a method and apparatus to provide a 3D object scanning system having a depth sensor for creating a point cloud of the object where the object is an aircraft [Steinberg: par. 289].
With respect to claim 10, the claim is drawn to a method comprising a series of steps that are commensurate in scope with steps of claim 3. Therefore, claim 10 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 3.
With respect to claim 17, the claim is drawn to a system that performs a series of steps that are commensurate in scope with steps of claim 3. Therefore, claim 17 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 3.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Marrion et al., US 2010/0166294 A1, discloses system and method for 3D alignment.
Kim et al., US 2020/0211293 A1, discloses system and method for 3D point data alignment.
Funaya, US 2021/0033706 A1, discloses system and method for automatic labeling.
Schmitt et al., US 10,969,489 B2, discloses method for automatically tracking a target. 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485